IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-85,295-01


                        EX PARTE MICHAEL RAY FIELDS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. CR-03625-A IN THE 220th DISTRICT COURT
                            FROM COMANCHE COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated and sentenced to ten years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his plea was involuntary because counsel incorrectly advised him

of the punishment range in this case.

        Trial counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

determined counsel incorrectly advised Applicant of the punishment range in this case and
                                                                                                  2

recommends relief be granted. Applicant is entitled to relief. Ex parte Huerta, 692 S.W.2d 681

(Tex. Crim. App. 1985).

       Relief is granted. The judgment in Cause No. CR-03625 in the 220th District Court of

Comanche County is set aside, and Applicant is remanded to the custody of the Sheriff of Comanche

County to answer the charges as set out in the indictment. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: July 27, 2016
Do not publish